Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: June 23, 2009 Commission file number 1-10948 OFFICE DEPOT, INC. (Exact name of registrant as specified in its charter) De laware 59-2663954 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Office Depot, Inc. 6600 Military Trail Mail, Boca Raton FL 33496 (Address of principal executive offices) (Zip Code) (561) 438-4800 (Registrants telephone number, including area code) Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Securities Purchase Agreement On June 23, 2009, Office Depot, Inc., a Delaware corporation ( Office Depot  or the  Company ) entered into a Securities Purchase Agreement (the  Purchase Agreement ), by andamong the Company and funds advised by BC Partners, Inc. named in the Purchase Agreement (collectively, the  Investors ), pursuant to which the Company agreed to sell to the Investors, in private placements under the Securities Act of 1933, as amended (the  Securities Act ), 274,596 shares of the Companys 10% Series A Redeemable Convertible Participating Perpetual Preferred Stock, par value $0.01 per share, (the  Series A Preferred Stock ), and 75,404 shares of the Companys 10% Series B Redeemable Conditional Convertible Participating Perpetual Preferred Stock, par value $0.01 per share (the  Series B Preferred Stock  and, together with the Series A Preferred Stock, the  Preferred Stock ), for an aggregate purchase price of $350 million (the  Purchase Price ). The Series A Preferred Stock issued to the Investors pursuant to the Purchase Agreement is immediately convertible into shares of the Companys common stock, par value $0.01 per share (the  Common Stock ). Upon the approval of the holders of the Common Stock required by the New York Stock Exchange(the 
